
	
		I
		111th CONGRESS
		1st Session
		H. R. 1776
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to expand
		  the development of quality measures for inpatient hospital services, to
		  implement a performance-based payment methodology for the provision of such
		  services under the Medicare Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Quality FIRST (From Incentives,
			 Reporting, Standards, and Technology) Act of 2009.
		2.Expansion of
			 reporting and development of quality measures for inpatient hospital services;
			 implementation of performance-based payment under the prospective payment
			 system for such services
			(a)In
			 generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) is amended by inserting after section 1886 the following new
			 section:
				
					1886A.Performance-based payment system for inpatient hospital
		  services(a)Expansion of reporting
				and development of quality measures
							(1)Requirement to
				report data on quality measuresFor purposes of section 1886(b)(3)(B)(i)
				for fiscal year 2010 and each subsequent fiscal year before fiscal year 2014,
				in the case of a hospital that does not submit, to the Secretary in accordance
				with this section, data required to be submitted on specified quality measures
				(as defined in paragraph (4)(A)) with respect to such fiscal year, the
				applicable percentage increase under section 1886(b)(3)(B)(i) for such fiscal
				year shall be reduced by 2.0 percentage points (or 1.5, 1.0, and 0.5 percentage
				points in the case of fiscal years 2011, 2012, and 2013, respectively).
							(2)Application of
				reduction only to fiscal year involvedAny reduction under
				paragraph (1) shall apply only with respect to the fiscal year involved. The
				Secretary shall not take into account such reduction in computing the
				applicable percentage increase under section 1886(b)(3)(B)(i) for a subsequent
				fiscal year.
							(3)Data
				submissionEach hospital
				shall submit to the Secretary the required data on specified quality measures
				under this section in the form and manner provided under subsection (h).
							(4)DefinitionsIn
				this section:
								(A)The term
				specified quality measures means quality measures—
									(i)specified under
				clause (vii)(II) of section 1886(b)(3)(B);
									(ii)selected under
				clause (viii) of such section; and
									(iii)selected under
				subsection (b).
									(B)The term
				hospital means a subsection (d) hospital (as defined in section
				1886(d)(1)(B)).
								(b)Addition of new
				quality measures
							(1)In
				generalIn addition to the specified quality measures described
				in clauses (i) and (ii) of subsection (a)(4)(A), the Secretary shall select
				under this subsection such quality measures as the Secretary determines to be
				appropriate for the measurement of the quality of care furnished by hospitals
				in inpatient settings.
							(2)Expansion and
				refinement of performance measuresEffective for payments
				beginning with fiscal year 2009, in selecting additional quality measures under
				paragraph (1), the Secretary shall expand and revise the baseline set of
				performance measures adopted under section 1886(b)(3)(B)(viii)(IV). Subject to
				the succeeding provisions of this subsection, the Secretary shall add such
				additional measures that reflect consensus among affected parties and, to the
				extent feasible and practicable, shall include measures set forth by one or
				more national consensus-building organizations (as defined in paragraph
				(4)(B)).
							(3)Requirement for
				evidence-based measures
								(A)In
				generalWith respect to fiscal year 2009 and each subsequent
				fiscal year, the Secretary may not add any quality measure under this
				subsection unless that quality measure—
									(i)is
				evidence-based and statistically valid;
									(ii)subject to
				paragraph (7)(C), is endorsed by the National Quality Forum or such other
				similar consensus-building organization as the Secretary may designate;
									(iii)is recommended for use by the Hospital
				Quality Alliance; and
									(iv)has been
				sufficiently field tested, as provided in subparagraph (C), to ensure the
				measure is accurate and efficacious and to determine the resources required of
				a hospital to collect and report data on the measure.
									(B)Prohibition on
				use of quality measure for public reporting or performance-based payment unless
				endorsed and recommendedA quality measure proposed to be added
				under this subsection may not be made available to the public under subsection
				(e) or otherwise, or used in the performance-based payment program under
				subsection (f), before the date on which the measure has been endorsed as
				provided in subparagraph (A)(ii) and recommended as provided in subparagraph
				(A)(iii).
								(C)Field
				testingThe Secretary may not
				specify a measure under this paragraph for use in the determination of
				performance-based payments under this section unless there has been a field
				test of the measure for a period of not less than six months. For purposes of
				the preceding sentence, the term ‘field test’ means, with respect to a measure,
				the voluntary implementation of the measure by hospitals to test the
				feasibility, usefulness, and costs associated with implementing the measure,
				including—
									(i)validating the
				accuracy, precision, sensitivity, specificity, predictive value, and efficacy
				of the measure;
									(ii)determining
				whether the measure is useful for the internal quality improvement efforts of
				hospitals;
									(iii)evaluating the
				training, staffing, and time required for data collection and
				submission;
									(iv)assessing the
				unintended consequences, if any, associated with the use of the measure;
									(v)assessing issues
				relating to data quality (such as accuracy and completeness of data),
				comparability across hospitals, and data sources; and
									(vi)determining
				whether all data elements required on the measure are capable of being
				transmitted to the Secretary on a timely basis and evaluating the ability of
				automated data capture through health information technology systems.
									(4)Requirement for
				collaboration with consensus organizations
								(A)In
				generalWith respect to fiscal year 2010 and each subsequent
				fiscal year, the Secretary shall collaborate with consensus-building
				organizations to develop new quality measures in each of the following areas of
				inpatient hospital services:
									(i)Efficiency.
									(ii)Clinical
				effectiveness.
									(iii)Patient-centeredness.
									(iv)Care
				coordination.
									(v)Patient
				safety.
									(vi)Performance in
				areas where the Secretary identifies a need for an appropriate quality
				measure.
									(B)Consensus-building
				organizationFor purposes of this subsection, the term
				consensus-building organization means an organization, such as the
				National Quality Forum, that the Secretary identifies as—
									(i)having experience
				in using a transparent process for reaching a group consensus with respect to
				measures relating to performance of hospitals providing inpatient hospital
				services; and
									(ii)including in such
				process representatives of the Secretary, hospitals, physicians’ organizations,
				individuals entitled to benefits under part A, experts in health care quality,
				experts in measure development, organizations with experience in measure
				implementation, and individuals with experience in the delivery of health care
				in urban, rural, and frontier areas and to underserved populations and those
				who serve a disproportionate share of minority patients.
									(5)Alternative
				measures for patient outcomes and experience
								(A)In
				generalIn addition to the quality measures for clinical process
				selected by the Secretary under section 1886(b)(3)(B)(viii), the Secretary
				shall consider alternative methodologies to measure quality that reflect
				patient outcomes and patient experience of care measures. Of the alternative
				methodologies available for the consideration of the Secretary, quality
				measures under this paragraph shall be based on a set of criteria that include
				importance, feasibility, scientific acceptability, improvability, usability,
				controllability, potential for unintended consequences, and contribution to
				comprehensiveness.
								(B)Risk-adjustmentWith
				respect to quality measures for outcomes of care, the Secretary shall provide
				for an appropriate adjustment for such risk factors as age, disability status,
				gender, institutional status, and such other factors as the Secretary
				determines to be appropriate to maintain incentives for hospitals to treat
				patients with severe illnesses or conditions.
								(6)Submission of
				data on proposed new quality measures
								(A)Preliminary data
				submission periodWith respect to any proposed new quality
				measure identified by the Secretary as a possible addition to specified quality
				measures in effect, data that are required to be submitted by hospitals for
				that new quality measure shall be submitted for a preliminary period of such
				length as the Secretary may specify.
								(B)Confidentiality
				of informationAny data submitted under subparagraph (A) during
				the preliminary data submission period shall be treated as a confidential
				submission of information and may not be made available to the public.
								(C)Application to
				performance-based paymentsA new quality measure may not be
				incorporated in the performance-based payment program established under
				subsection (f) unless—
									(i)the
				preliminary data submission period under subparagraph (A) is completed;
									(ii)the Secretary
				ensures that data have been made available to the public under subsection (e)
				for such period as the Secretary determines to be appropriate to provide
				adequate notice to the parties concerned; and
									(iii)the requirements
				of paragraph (3) have been met.
									(7)Alignment of
				inpatient hospital quality measures with quality measures of other providers
				and suppliers
								(A)In
				generalThe Secretary shall ensure that the specified quality
				measures applicable to hospitals are coordinated with quality measures
				applicable to physicians under section 1848(k) and with quality measures
				applicable to other providers of services and suppliers under this
				title.
								(B)Use of quality
				measurement development organizationsIf the Secretary determines
				that there is evidence that a complementary quality measure in a particular
				circumstance would improve the quality of patient care, the Secretary shall
				enter into arrangements with quality measurement development organizations for
				the development of complementary quality measures for hospitals, physicians,
				and other providers of services and suppliers.
								(C)Condition for
				selectionFor purposes of paragraph (3), the Secretary may not
				accept the endorsement of a quality measure by the National Quality Forum or
				such other similar organization designated by the Secretary under paragraph
				(3)(A)(ii) unless the National Quality Forum or other organization has ensured
				the alignment of the quality measure for inpatient hospital services with one
				or more related quality measures for physicians’ services (if any).
								(c)Discontinued use
				of measures
							(1)Authority to
				discontinue use of measureThe Secretary may terminate the use of
				a specified quality measure under this section if the Secretary determines that
				the continued use of the measure is inappropriate or unnecessary by reason of
				one or more of the following rationale:
								(A)A change in
				science, technology, or practice patterns.
								(B)Subject to
				paragraph (2), a determination by the Secretary that hospitals have achieved
				uniformly high performance with respect to that measure (commonly referred to
				as a topped out measure).
								(C)A determination by
				the Secretary that the measure has been subsequently shown not to represent the
				best clinical practice.
								(D)Such other
				considerations as the Secretary determines to be appropriate.
								(2)Provisions
				relating to topped out measures
								(A)Continued
				reportingIn the case of a specified quality measure referred to
				in paragraph (1)(B), the Secretary shall require the submission of data from
				hospitals on such a measure notwithstanding that such measures shall not be
				used for purposes of the performance-based payment program under subsection
				(f).
								(B)Review of
				hospital performanceIn the case of a specified quality measure
				referred to in paragraph (1)(B), the Secretary shall monitor performance of
				hospitals on such measure to ensure that hospitals maintain high levels of
				performance.
								(C)Authority to
				reinstate
									(i)In
				generalSubject to clause (ii), for purposes of the
				performance-based payment program under subsection (f), the Secretary may
				reinstate the use of a specified quality measure referred to in paragraph
				(1)(B) that has been terminated under paragraph (1) if the Secretary determines
				that a significant percentage of hospitals fails to meet the performance
				threshold for that quality measure.
									(ii)NoticeThe
				authority under clause (i) shall not apply before the conclusion of a period,
				of not less than one year, of notice to the public indicating the intent of the
				Secretary to reinstate such specified quality measure.
									(3)Regular review of
				measuresThe Secretary shall periodically reassess specified
				quality measures to determine whether the continued use of such measures is
				appropriate and necessary for purposes of public reporting under subsection (e)
				and performance-based payment under subsection (f).
							(d)Development of
				composite measures
							(1)In
				generalThe Secretary shall combine individual specified quality
				measures into composite measures that assess the overall quality of care for a
				clinical condition or in a performance area.
							(2)ConsiderationsIn
				carrying out paragraph (1), the Secretary shall—
								(A)evaluate the
				adequacy of individual specified quality measures in each significant clinical
				condition or performance area, including the validity of such measures for the
				creation of a composite measure; and
								(B)determine the best
				methodology to report composite quality measures for those areas of clinical
				practice with a limited number of specified quality measures, including how to
				incorporate such composite measures in the performance-based payment program
				under subsection (f).
								(e)Public
				reporting
							(1)Continuation of
				public reporting requirementsProcedures established under
				subclause (VII) of section 1886(b)(3)(B)(viii) for making data submitted by a
				hospital under subclause (I) of such section available to the public shall, as
				modified by the succeeding provisions of this subsection, apply to data
				required to be submitted under this section on all specified quality
				measures.
							(2)General
				reporting requirementsThe Secretary shall report quality
				measures of process, structure, outcome, patient perspectives on care,
				efficiency, and costs of care that relate to services furnished in inpatient
				hospital settings on the Hospital Compare Internet website maintained by the
				Department of Health and Human Services.
							(3)Prompt
				dissemination of information on qualityThe Secretary shall
				review ways in which information on the quality of inpatient hospital services
				can be used more effectively by hospitals to increase the quality of patient
				care and to improve performance in the delivery of inpatient hospital services.
				The Secretary shall provide for the dissemination of appropriate and timely
				quality information to such hospitals in a manner that most effectively
				contributes to continuous quality improvement by the hospitals.
							(4)Dissemination on
				quality information to patients
								(A)In
				generalThe Secretary shall make available to the public
				information on the quality of inpatient hospital services provided by hospitals
				to patients in a manner that facilitates informed and balanced decisionmaking
				by patients and physicians.
								(B)Requirements for
				comparative informationInsofar as the Secretary makes
				information on the quality of inpatient hospital services provided by hospitals
				to patients available for purposes of comparison among hospitals, the Secretary
				shall only present such information by specific clinical condition or
				performance area and may not aggregate results across clinical conditions or
				performance areas or otherwise make available information indicating an overall
				ranking of hospitals.
								(5)Website
				improvements
								(A)Tailored
				standard reportsThe
				Secretary shall develop a series of standard Internet website reports tailored
				to respond to the differing needs of hospitals, patients, researchers,
				policymakers, and such other stakeholders as the Secretary may identify. The
				Secretary shall seek input from such stakeholders through such means as the
				Secretary determines to be most effective, including meetings and surveys, to
				determine the type of information that is useful to the various stakeholders
				and the format that best facilitates use of the reports and of the Hospital
				Compare Internet website maintained by the Department of Health and Human
				Services.
								(B)Information and
				formatThe Secretary shall
				modify the Hospital Compare Internet website maintained by the Department of
				Health and Human Services to make the use and navigation of that website
				readily available to individuals accessing it. The Secretary shall develop a
				flexible format to meet the differing needs of the various stakeholders and
				shall modify the website to permit a user to easily customize queries.
								(f)Performance-based
				payment program
							(1)EstablishmentThe
				Secretary shall establish a program under which performance-based payments are
				made each fiscal year to hospitals that provide high quality inpatient hospital
				services to individuals who are entitled to benefits under part A and who are
				inpatients of the hospital. The Secretary shall implement the program under
				this subsection so that performance-based payments are made to such hospitals
				in fiscal year 2011 and each subsequent fiscal year.
							(2)Adjustment in
				payment based on quality performance
								(A)Payment based on
				performance
									(i)Increase in
				amount of payment for operating costs of inpatient hospital
				servicesSubject to subparagraph (B), from payment amounts
				reduced by the Secretary for operational costs of inpatient hospital services
				of a hospital for specified diagnosis-related groups under section
				1886(d)(1)(F)(i) with respect to a fiscal year, the Secretary shall make a
				performance-based payment to that hospital for such costs for that fiscal year
				in the amount determined under clause (ii) and in the manner specified in
				section 1886(d)(1)(F)(iv).
									(ii)Methodology to
				determine the amount of paymentThe Secretary shall determine the
				amount of the performance-based payment based on the hospital’s performance on
				each specified clinical condition or performance area during the preceding year
				to individuals who are entitled to benefits under part A and are inpatients of
				the hospital using the payment and scoring methodologies contained in the
				Report to Congress submitted by the Centers for Medicare & Medicaid
				Services on November 21, 2007, as modified by the succeeding provisions of this
				subsection.
									(B)Requirement to
				submit dataIn order for a hospital to be eligible for a
				performance-based payment with respect to a fiscal year, the hospital must have
				complied with the requirements under subsection (a)(1) to submit data for
				specified quality measures.
								(C)Measured
				clinical conditions for performance-based payments in fiscal year 2011
									(i)Conditions
				measuredWith respect to performance-based payments made to a
				hospital under this paragraph in fiscal year 2011, the Secretary shall measure
				quality performance only for the following four specific conditions or clinical
				performance areas: acute myocardial infarction (AMI), heart failure, pneumonia,
				and Surgical Care Improvement Project (formerly referred to as Surgical
				Infection Prevention for discharges occurring before July 2006).
									(ii)Measures cited
				in november 2007 cms report to congressIn measuring quality
				performance for the conditions specified under clause (i), the Secretary shall
				use the specified quality measures identified as initial performance measures
				in the report referred to in subparagraph (A)(ii).
									(iii)HCAHPS
				measures excluded from initial performance-based payments
										(I)In
				generalIn measuring quality
				performance under clause (i), except as provided in subclause (II), the
				Secretary may not include specified quality measures with respect to the
				Hospital Consumer Assessment of Healthcare Providers and Systems Survey
				(HCAHPS).
										(II)Use in
				subsequent yearsSubject to subparagraph (D)(ii), the Secretary
				shall collect data on measures relating to assessment of care by consumers and
				make refinements to such measures for use in measuring performance for fiscal
				years after fiscal year 2011 for performance-based payments under this
				paragraph.
										(iv)30-day
				mortality measures excluded from initial performance-based payments
										(I)In
				generalIn measuring quality performance under clause (i), except
				as provided in subclause (II), the Secretary may not include specified quality
				measures with respect to mortality.
										(II)Use in
				subsequent yearsSubject to subparagraph (D)(ii), the Secretary
				may include specified quality measures with respect to 30-day mortality rates
				for use in measuring performance for fiscal years after fiscal year 2011 for
				performance-based payments under this paragraph insofar as the Secretary
				establishes a mechanism for hospitals to receive timely information from the
				Secretary to enable hospitals to evaluate performance on such measures.
										(D)Measured
				clinical conditions and performance areas for fiscal years after fiscal year
				2011
									(i)In
				generalSubject to clause (ii), with respect to performance-based
				payments made to a hospital under this paragraph during a fiscal year after
				fiscal year 2011, the Secretary may expand the specified quality measures used
				in measuring performance under subparagraph (C) for performance-based payments
				under this paragraph for fiscal year 2011.
									(ii)Requirement for
				notice and comment rulemakingThe Secretary may only exercise the
				authority under clause (i) by regulation, after notice of the proposed
				regulation in the Federal Register and a period of not less than 60 days for
				public comment thereon.
									(E)Advance
				publication of full-incentive benchmarksThe Secretary shall
				provide for the publication of full-incentive quality benchmarks (determined
				under paragraph (4)(C)) sufficiently in advance of a fiscal year so that
				hospitals may make such changes as are required to meet full-incentive quality
				benchmarks applicable during the fiscal year involved, and in no case shall the
				publication of the full-incentive quality benchmark be later than two years
				before the start of the fiscal year involved.
								(3)Determination of
				hospital performance
								(A)Methodology for
				scoresThe Secretary shall evaluate the performance of each
				hospital for the purpose of determining performance-based payments under
				paragraph (2). Subject to subparagraph (B), the Secretary shall determine a set
				of performance scores for each such hospital based on the performance scoring
				methodology described in the report referred to in paragraph (2)(A)(ii).
								(B)Calculation of
				separate scores by clinical condition or performance areaThe
				Secretary shall calculate composite performance scores separately for each
				specified clinical condition or performance area. The Secretary may not
				calculate a single overall performance score for each hospital.
								(C)Consideration of
				results and improvementIn calculating performance scores for
				each specified quality measure for each specified clinical condition or
				performance area, the Secretary shall determine a score for both the
				performance level attained by the hospital and the degree of improvement of the
				performance of the hospital. The final score for each such measure shall be
				equal to the greater of such attainment or such degree of improvement on the
				measure.
								(D)Equal weight for
				individual measuresIn calculating a composite performance score
				for each specified clinical condition or performance area, the Secretary shall
				weight equally the individual specified quality measures involved in assessing
				performance for such clinical condition or area.
								(E)Requirement for
				notice and comment rulemakingThe Secretary shall describe in
				detail the methodology to be used to calculate performance scores under this
				subparagraph by regulation, after notice of the proposed regulation in the
				Federal Register and a period of not less than 60 days for public comment
				thereon.
								(4)Calculation of
				performance-based payment amount
								(A)Methodology
									(i)Report
				proposalSubject to the succeeding provisions of this subsection,
				the Secretary shall calculate the amount of performance-based payment under
				paragraph (2) for a hospital by converting performance scores of a hospital to
				a payment amount for that hospital using the methodology contained in the
				report referred to in paragraph (2)(A)(ii).
									(ii)Requirement for
				notice and comment rulemakingThe Secretary shall describe in
				detail the methodology to be used to calculate the amount of performance-based
				payment under paragraph (2) by regulation, after notice of the proposed
				regulation in the Federal Register and a period of not less than 60 days for
				public comment thereon.
									(B)Minimum
				threshold
									(i)In
				generalThe Secretary shall establish a performance threshold for
				a fiscal year of zero for all specified clinical conditions or performance
				areas.
									(ii)Performance
				thresholdNo amount of performance-based payment under paragraph
				(2) for a fiscal year may be made to a hospital unless the performance score of
				that hospital with respect a specified clinical condition or performance area
				during the preceding fiscal year exceeds the performance threshold established
				under clause (i).
									(C)Full-incentive
				quality benchmark
									(i)In
				generalThe Secretary shall determine for each fiscal year a
				performance level for each clinical condition or performance area under a
				quality benchmark which, if met by a hospital, would qualify the hospital to
				receive 100 percent of the performance-based payment amount available under
				paragraph (2) for the associated diagnosis-related groups.
									(ii)Determination of
				levels
										(I)Initial
				levelThe performance level referred to in clause (i) shall be
				initially set at a level that the Secretary determines that all hospitals can
				reasonably achieve.
										(II)Modification of
				levelsThe Secretary may revise the performance level set under
				subclause (I) to a higher level from time to time as hospital performance
				improves.
										(iii)Considerations
				in setting levelsIn determining such performance level, the
				Secretary shall take into account practical experience with specified quality
				measures involved, historical performance levels, improvement rates, the
				opportunity for continued improvement, and the results of the review of
				benchmarks conducted under paragraph (5).
									(5)Review and
				modification of benchmarks
								(A)In
				generalThe Secretary shall reevaluate a quality benchmark
				established under this subsection if the Secretary determines with respect to a
				fiscal year that a significant proportion of hospitals failed to meet the
				benchmark. The Secretary shall determine whether extenuating circumstances,
				such as measure definition changes, prevented hospitals from meeting the
				benchmark.
								(B)Modification for
				performance-based paymentsThe Secretary may make modifications
				to a benchmark described in subparagraph (A), as applied to measure hospital
				performance in a fiscal year, and reassess such hospital performance in that
				fiscal year using such modified benchmark for purposes of calculating the
				amount of performance-based payment under paragraph (2).
								(6)Budget neutrality
				for payments
								(A)Requirement for
				budget neutralityThe
				aggregate amount of performance-based payments made to hospitals under
				paragraphs (2) and (7) for a fiscal year shall be equal to the aggregate amount
				of reductions under section 1886(d)(1)(F)(i) for that fiscal year.
								(B)Method and
				timingPerformance-based payments to hospitals under this
				subsection shall be made from the Federal Hospital Insurance Trust Fund under
				section 1817. Performance-based payments shall be made to a hospital under this
				subsection with respect to a fiscal year based on quality performance for the
				12-month period ending June 30th of the prior fiscal year.
								(7)Performance-based
				bonus payment for highest performing hospitals
								(A)In
				generalThe Secretary shall establish a program to reward those
				hospitals with high performance scores, as determined by the Secretary, in a
				fiscal year through the making of performance-based bonus payments.
								(B)Additional
				paymentPerformance-based bonus payments made under the program
				established in subparagraph (A) in a fiscal year shall be in addition to
				performance-based payments made under paragraph (2) in that fiscal year.
								(C)Determination of
				payment amountPerformance-based bonus payments under the program
				established in subparagraph (A) shall be made in such amount as the Secretary
				determines to be appropriate.
								(D)Required
				aggregate amount of paymentsThe Secretary shall make aggregate
				payments in a fiscal year under the performance-based bonus payment program
				established in subparagraph (A) in an amount equal to the difference between
				the aggregate amount of reductions under section 1886(d)(1)(F)(i) for the
				fiscal year involved and the aggregate amount of performance-based payments
				made under paragraph (2) for such fiscal year.
								(8)Additional
				performance-based incentive payments
								(A)Independent
				actuarial estimate of savingsWith respect to each fiscal year
				beginning after fiscal year 2009, the Secretary shall enter into arrangements
				for the analysis by a qualified independent entity or organization of the
				actuarial value of cost savings under part A attributable to the improvement in
				the delivery of inpatient hospital services by hospitals by reason of this
				section.
								(B)Performance-based
				incentive payment fund
									(i)In
				generalAmounts identified as savings under subparagraph (A) for
				a fiscal year shall be available to the Secretary to make performance-based
				payments in addition to those available under paragraphs (2) and (7) as
				incentives to hospitals to continue to improve the quality of inpatient
				hospital services provided to patients.
									(ii)Incentive
				paymentsAdditional payments under clause (i) shall be made in
				such form, manner, and periodicity as the Secretary may specify.
									(9)Alternative
				performance measure
								(A)In
				generalThe Secretary shall evaluate the appropriateness of
				applying an alternative method for the measurement of the quality of care
				provided by hospitals to individuals who are entitled to benefits under part A
				and who are inpatients of the hospitals.
								(B)MethodologyThe
				alternative method under subparagraph (A) shall measure the extent to which
				such individuals are reliably being provided evidence-based care by hospitals,
				expressed as the percentage of occasions on which a hospital provides the
				individual with all of the appropriate actions identified under quality
				measures during a fiscal year.
								(C)Public
				availabilityThe Secretary shall measure the performance of
				hospitals using the alternative method under subparagraph (A), and shall make
				the results of such performance measurement available to the public.
								(D)Use for
				evaluation of future measuresThe Secretary shall evaluate the
				appropriateness of using the alternative measure under subparagraph (A) for the
				purpose of making performance-based payments under this subsection.
								(g)Financing
							(1)Reduction in drg
				payment amountThe Secretary shall make performance-based
				payments under paragraphs (2) and (7) of subsection (f) from amounts credited
				to the Federal Hospital Insurance Trust Fund under section 1817 in the fiscal
				year by reason of the application of the reduction under section
				1886(d)(1)(F)(i).
							(2)No effect on
				adjustments for outlier, ime, dsh, or capital-related costsThe
				adjustments under paragraphs (5)(A), (5)(B), and (5)(F) of section 1886(d), and
				payments for capital-related costs under section 1886(g), shall be computed
				without regard to the adjustments made by reason of section
				1886(d)(1)(F).
							(h)Provisions
				relating to data submission
							(1)In
				generalSubject to the succeeding provisions of this subsection,
				each hospital shall submit data on measures selected under this section to the
				Secretary in a form and manner, and at a time, specified by the Secretary for
				purposes of subsection (a).
							(2)Data submission
				and resubmission
								(A)Period for
				submission and validationThe Secretary shall provide a 135-day
				period after the close of a calendar quarter for hospitals to submit data
				required under subsection (a) for such quarter.
								(B)Resubmission
				period
									(i)In
				generalSubject to clause (ii), insofar as an additional period
				of time is required after the end of the 135-day period referred to in
				subparagraph (A) to correct errors with respect to the data submitted by
				hospitals, the Secretary shall provide for an additional 30-day period,
				beginning on the day after the date of the end of such 135-day period, for the
				correction of such errors and resubmission of the revised data.
									(ii)ExceptionThe
				Secretary may not provide for an additional 30-day period under clause (i) if
				the data submitted by the hospital have been used to determine an amount
				performance-based payments under subsection (f) for that hospital.
									(C)Report on
				shorter timeframeThe Secretary shall submit to Congress a report
				on the feasibility and advisability of reducing the length of the 135-day
				period under subparagraph (A) to 60 days for the submission and validation of
				data.
								(3)Validation of
				data
								(A)Implementation
				of processThe Secretary shall implement a process for the
				validation of data submitted by hospitals under subsection (a). Such process
				shall provide for the selection of hospitals with respect to data submitted by
				such hospitals on both a random basis and on the basis of specific criteria,
				and shall include standards for the validation of data at the level of
				specified quality measures.
								(B)Validation for
				new quality measuresWith respect to proposed new quality
				measures, the Secretary shall not establish standards for the validation of
				data for the period of time that the Secretary determines hospitals require to
				gain experience with the new quality measures to properly report data with
				respect to such measure. The Secretary may use processes such as re-abstraction
				and validation as a learning tool for hospitals instead of establishing such
				standards.
								(4)Opportunity to
				review dataThe Secretary shall provide a hospital the
				opportunity to review data reported by the hospital before such data is made
				available to the public under subsection (e) or used for purposes of the
				performance-based payment program under subsection (f).
							(i)Rule of
				construction with respect to appeal rightsNothing in this section shall be construed
				as effecting the right of a subsection (d) hospital to seek reconsideration or
				judicial review under section 1869, 1878, or otherwise of a determination of
				the Secretary with respect to the provisions of this section, including the
				application of the performance-based payment program.
						(j)Reports to
				Congress
							(1)Quality
				assessmentsThe Secretary
				shall conduct assessments of the quality measurement and performance-based
				payment program under this section, which shall be used in developing the
				reports under paragraph (2).
							(2)Reports based on
				assessmentsThe Secretary
				shall submit to Congress by not later than March 31, 2012, and every 18 months
				thereafter, a report that—
								(A)identifies the
				accomplishments of the program under this section;
								(B)identifies any
				unintended consequences of such program for hospitals and patients;
								(C)provides
				recommendations for legislative and other modifications to the program;
								(D)includes evidence
				indicating changes in access to, quality of, and efficiency and outcomes in
				care related to the program;
								(E)assesses the
				program’s impact on disparities in care by race and ethnicity; and
								(F)identifies the
				impact of the program on hospitals of differing size and patient acuity levels,
				including safety net hospitals and hospitals with a substantial medical
				education commitment.
								(3)GAO
				evaluationNot later than September 30, 2012, the Comptroller
				General shall conduct an independent evaluation of the impact of the program
				under this section on hospitals and patients. Such evaluation shall include the
				items described in paragraph (2) as well as barriers to the program achieving
				its full
				potential.
							.
			(b)Conforming
			 amendments to quality reporting and payment under inpatient hospital
			 prospective payment system
				(1)Reporting of
			 quality dataSection 1886(b)(3)(B) of the Social Security Act (42
			 U.S.C. 1395ww(b)(3)(B)) is amended—
					(A)in clause (i), by
			 inserting and subject to section 1886A(a)(1), after
			 during a fiscal year,; and
					(B)in clause (viii)(I), by striking
			 fiscal year 2007 and each subsequent fiscal year and inserting
			 fiscal years 2007, 2008, and 2009.
					(2)Adjustment to
			 payments for operating costs of inpatient hospital
			 servicesSection 1886(d)(1) of such Act (42 U.S.C. 1395ww(d)(1))
			 is amended by adding at the end the following new subparagraph:
					
						(F)Adjustment for
				performance-based payment program
							(i)Targeted
				reductions
								(I)In
				generalSubject to subclause (II), in the case of a subsection
				(d) hospital that complies with the data submission requirements under section
				1886A(a)(1) for a fiscal year, beginning with fiscal year 2011, the Secretary
				shall reduce the amount of the payment with respect to the operating costs of
				inpatient hospital services determined under subparagraph (A) for specified
				diagnosis-related groups (as defined in clause (ii)) for that fiscal year by
				the performance-based payment offset percent (as defined in clause
				(iii)).
								(II)ExceptionThere
				shall be no reduction under subclause (I) by reason of clause (ii)(II) before
				fiscal year 2012.
								(ii)Specified
				diagnosis-related groups defined
								(I)Diagnosis-related
				groups evaluated under composite performance measuresFor
				purposes of clause (i) and subject to subclause (II), the term specified
				diagnosis-related groups means only those diagnosis-related groups that
				are evaluated through specified quality measures (as defined in section
				1886A(a)(4)(A))—
									(aa)that
				are used for a fiscal year to measure the performance of a subsection (d)
				hospital under section 1886A(f) for purposes of performance-based payments to
				that hospital under paragraph (2) or (7) of such section;
									(bb)that have been recommended by the Hospital
				Quality Alliance; and
									(cc)data from which are made publicly available
				through the use of the Hospital Compare Internet website maintained by the
				Department of Health and Human Services (or such similar website of the
				Department) as meets the requirements of section 1886A(e).
									(II)Across the
				board application for hcahpsWith respect only to specified
				quality measures relating to the Hospital Consumer Assessment of Healthcare
				Providers and Systems Survey (HCAHPS) and for which a diagnosis-related group
				is eligible to report, such term includes a group. Nothing in this subclause
				shall be construed as applying a reduction under this subparagraph to hospitals
				that are not subsection (d) hospitals.
								(iii)Performance-based
				payment offset percent
								(I)In
				generalFor purposes of clause (i) and subject to subclauses (II)
				and (III), the term performance-based payment offset percent means
				the percent determined by the Secretary for a fiscal year that results in
				aggregate reductions in payments under clause (i) in that fiscal year in an
				amount equal to the aggregate amount of performance-based payments that the
				Secretary elects to make under section 1886A(f)(2) for that fiscal year.
								(II)Individual
				maximum offsetsSubject to subclause (III), in no case may the
				percent determined under subclause (I) for a fiscal year exceed—
									(aa)with respect to
				specified quality measures described in clause (ii)(I), 2.0 percent; and
									(bb)with respect to
				specified quality measures described in clause (ii)(II), 0.25 percent.
									(III)Aggregate
				maximum offsetIn no case may the percent determined under
				subclause (I) for a fiscal year exceed—
									(aa)0.50 percent for
				fiscal year 2011;
									(bb)1.0
				percent for fiscal year 2012;
									(cc)1.5
				percent for fiscal year 2013; and
									(dd)2.0
				percent for fiscal year 2014 and succeeding years.
									(iv)Increase in pps
				payment amount for performance-based paymentIn the case of a
				subsection (d) hospital that received a performance-based payment under
				paragraph (2) or (7), or both, of section 1886A(f) for a fiscal year for a
				specified diagnosis-related group, the amount of the payment with respect to
				the operating costs of inpatient hospital services determined under
				subparagraph (A) for such specified diagnosis-related group shall be increased
				by the amount of such performance-based payment or payments for that fiscal
				year.
							.
				3.Consultation for
			 appropriate application of performance-based payments to small
			 hospitals
			(a)ConsultationThe
			 Secretary of Health and Human Services shall consult with representatives of
			 small hospitals, including critical access hospitals under section 1820 of the
			 Social Security Act (42 U.S.C. 1395i–4), to determine appropriate and effective
			 methods for such hospitals to participate in programs for performance-based
			 payments for inpatient hospital services (or inpatient critical access hospital
			 services) furnished to individuals who are entitled to benefits under part A of
			 title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) and who are
			 inpatients of the hospitals.
			(b)ConsiderationThe
			 Secretary shall consider innovative methods of measuring and rewarding quality
			 inpatient hospital services furnished by small hospitals, including critical
			 access hospitals, which may be difficult to quantify due to the low volume of
			 services provided by such hospitals for which quality measures have been
			 developed.
			(c)Report to
			 congressNot later than two years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the consultation
			 required under this section. The report shall include recommendations of the
			 Secretary with respect to the appropriate application of performance-based
			 payment and payment incentive programs to small hospitals, including critical
			 access hospitals, for the provision of quality inpatient hospital
			 services.
			4.Priority of
			 assistance from quality improvement organizations and other quality
			 organizations for hospitals with results below performance-based payment
			 benchmarks
			(a)Priority of
			 assistance to low-performing hospitalsSection 1154(a) of the Social Security Act
			 (42 U.S.C. 1320c–3(a)) is amended by adding at the end the following new
			 paragraph:
				
					(18)(A)The organization shall
				give priority in the provision of quality improvement assistance to subsection
				(d) hospitals that fail to meet quality benchmarks established under section
				1886A(f).
						(B)In this paragraph, the term
				quality improvement assistance includes the following:
							(i)Education on quality improvement
				initiatives, strategies, and techniques.
							(ii)Instruction on how to collect,
				submit, aggregate, and interpret data on measures used for quality improvement,
				public reporting, and payment under section 1886A.
							(iii)Technical assistance to support
				quality improvement.
							(iv)Technical assistance and
				instruction in the conduct of root-cause analyses.
							(v)Facilitating adoption of procedures
				that encourage timely candid feedback from patients and their families
				concerning perceived problems.
							(vi)Guidance on redesigning clinical
				processes, including the adoption and effective use of health information
				technology, to improve the coordination, effectiveness, and safety of
				care.
							.
			(b)Evaluation of
			 quality improvement organizationsSection 1153(c)(2) of such Act
			 (42 U.S.C. 1320c–2(c)(2)) is amended by inserting before the semicolon at the
			 end the following: , including the effectiveness of the organization in
			 improving the ability of a hospital referred to in section 1154(a)(18)(A) to
			 meet quality benchmarks established under section 1886A(f).
			(c)Assistance from
			 alternative quality organizationsSection 1886A of the Social
			 Security Act, as inserted by section 2(a), is amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by
			 inserting after subsection (i) the following new subsection (j):
					
						(j)Assistance from
				alternative quality organizations
							(1)Private quality
				organizationsThe Secretary shall establish a program under which
				a hospital seeking to improve the quality of the provision of inpatient
				hospital services based on the results of a performance evaluation under this
				section may apply to the Secretary to receive quality improvement assistance
				from a private quality organization with expertise in supporting improvement in
				the quality of the provision of inpatient hospital services.
							(2)AccreditationBefore
				entering into arrangements with a private quality organization for the
				provision of assistance under paragraph (1), the Secretary shall ensure that
				the organization has been accredited or certified by a recognized accreditation
				or certification agency or body.
							(3)PaymentThe
				rate of payment for quality assistance services provided by a private quality
				organization under paragraph (1) shall be negotiated by the Secretary. Payment
				shall be made by the Secretary from funds made available under part B of title
				XI title for the payment of organizations with contracts with the Secretary
				under such
				part.
							.
				
